DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15, 17-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami [US 2018/0324770] in view of Papasakellariou [US 2020/0022144 based on 62/695557].
As claim 1, Nogami discloses a method of wireless communication of a user equipment (UE), comprising receiving control information in a repetitive physical downlink control channel (PDCCH) within a set of slots, the repetitive PDCCH scheduling a channel for reception or transmission by the UE [Par. 0114-0115 discloses UE receiving information in the scheduled PDCCHs for using to exchange data with base station]; determining a scheduled slot index for the channel scheduled by the repetitive PDCCH [Figs 34-37 and Par. 0327-0331 discloses PDCCH which includes a values such as k1, k2, k3 for using to determine a scheduled slot index for channel]; and communicating the channel at the determined scheduled slot index and based on the received control information in the repetitive PDCCH [Figs 34-36 and Par. 0327-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for repeating PDCCH across adjacent slots of a monitoring occasion of a corresponding search space as disclosed by Papasakellariou into the teaching of Nogami.  The motivation would have been to reduce overhead signaling.
As claim 2, Nogami discloses the channel is a physical downlink shared channel (PDSCH), the repetitive PDCCH schedules the PDSCH for reception by the UE, and the communicating the channel comprises receiving the PDSCH [Fig 34 discloses PDCCH includes information about PDSCH in order to allow UE to receive PDSCH]. 
As claim 3, Nogami discloses the channel is a physical uplink shared channel (PUSCH), the repetitive PDCCH schedules the PUSCH for transmission by the UE, and the communicating the channel comprises transmitting the PUSCH [Fig 35, PDCCH includes information about PUSCH in order to allow UE to transmit PUSCH].
As claim 5, Nogami discloses the scheduled slot index is determined by a 
slot index of at least one PDCCH of the repetitive PDCCH [Figs 34-36 and Par. 0327-0331 discloses slot index of PDCCH used to determine slot index of channel by adding the values contained in PDCCH such as k + slot of received PDCCH]. 
	As claim 6, Nogami discloses the repetitive PDCCH includes n received 

As claim 7, Nogami discloses the slot index is determined based on a 1.sup.st received PDCCH of the n PDCCHs of the repetitive PDCCH [Figs 34-36 and Par. 0327-0331 discloses slot index of PDCCH used to determine slot index of channel by adding the values contain in at least one of PDCCHs such as k + slot of received PDCCH]. 
As claim 8, Nogami discloses the slot index is determined based on an n.sup.th received PDCCH of the n PDCCHs of the repetitive PDCCH [Figs 34-36 and Par. 0327-0331 discloses slot index of PDCCH used to determine slot index of channel by adding the values contained in at least one of PDCCHs such as k + slot of received PDCCH]. 
As claim 9, Nogami discloses receiving information indicating the scheduled slot index, wherein the scheduled slot index is determined based on the received information [Figs 34-36 and Par. 0327-0331 discloses slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as k + slot of received PDCCH].
As claim 10, Nogami discloses the scheduled slot index is determined 
independently of slot indexes in which the repetitive PDCCH is received [Figs 34-36 and Par. 0327-0331 discloses slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as k + slot of received PDCCH, so slot 
As claim 11, Nogami discloses the scheduled slot index is configured to be an m.sup.th slot in a frame including the repetitive PDCCH, the m.sup.th slot being fixed [Figs 34-36 and Par. 0327-0331, slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such that K1 and slot of PDCCH is in a frame which divides into the slots, See Fig 15 disclose frame which includes slots wherein the PDCCH includes k1, k2, k3, for using to determine slot indexed receiving PDSCH, CSI-RS or transmitting PUSCH and SRS].
As claim 12, Nogami discloses the channel is communicated through one of 
multiple receptions by the UE or multiple transmissions by the UE, and the determined scheduled slot index is a slot index of a particular reception of the channel of the multiple receptions of the channel or a slot index of a particular transmission of the channel of the multiple transmissions of the channel [Figs 34-36 and Par. 0114-0115, 0327-0331 discloses UE received PDCCHs in Fig 9, receiving PDSCH, CSI-RS or transmissions in Figs 34-36 discloses transmission ACK, PUSCH, SRS].
As claim 13, this claim is rejected with similar rational as claim 1.
As claim 14, this claim is rejected with similar rational as claim 2.
As claim 15, this claim is rejected with similar rational as claim 3.
As claim 16, this claim is rejected with similar rational as claim 4.
As claim 17, this claim is rejected with similar rational as claim 5.
As claim 18, this claim is rejected with similar rational as claim 6.
As claim 29, this claim is rejected with similar rational as claim 7.

As claim 21, this claim is rejected with similar rational as claim 9.
As claim 22, this claim is rejected with similar rational as claim 10.
As claim 23, this claim is rejected with similar rational as claim 11.
As claim 24, this claim is rejected with similar rational as claim 12.
As claim 25, this claim is rejected with similar rational as claim 1.
As claim 26, this claim is rejected with similar rational as claim 2.
As claim 27, this claim is rejected with similar rational as claim 3.
As claim 28, this claim is rejected with similar rational as claim 4.
As claim 29, this claim is rejected with similar rational as claim 9.
As claim 30, this claim is rejected with similar rational as claim 1.
Claims 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami and Papasakellariou as applied to claims 1 and 13 above, and further in view of Li [US 2020/0221429].
As claim 4, Nogami fails to disclose what discloses what Li discloses the channel carries aperiodic channel state information reference signals (A-CSI-RS), the repetitive PDCCH schedules the channel for transmission of the A-CSI-RS by the UE, and the communicating the channel comprises transmitting the A-CSI-RS on the channel [Par. 0151 discloses UE receives PDCCH includes a bit for requiring UE to transmit an aperiodic CSI-RS]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for acquiring the .
Claims 1-3, 5-15, 17-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over in  Nogami [US 2018/0279297] view of Gong [US 2020/0154467].
As claim 1, Nogami discloses a method of wireless communication of a user equipment (UE), comprising receiving control information in a repetitive physical downlink control channel (PDCCH) within a set of slots, the repetitive PDCCH scheduling a channel for reception or transmission by the UE [Par. 0111-0113 discloses UE receiving information in the scheduled PDCCHs for using to exchange data with base station, See Figs 34-37 which discloses UE receives PDCCH and CSI-RS  PDSCH or send ACK or SRS] wherein the UE is configured to receive the repetitive PDCCH on at least two CORESETs [Par. 0113 discloses UE is configured with two control resource sets “CORESETs” and monitor PDCCH at one or more CORESETs, Fig 33, Par. 0320];; determining a scheduled slot index for the channel scheduled by the repetitive PDCCH [Figs 34-36 and Par. 0339-0343 discloses PDCCH which includes a value for using to determine a scheduled slot index for channel]; and communicating the channel at the determined scheduled slot index and based on the received control information in the repetitive PDCCH [Figs 34-36 and Par. 0339-0343 discloses BS and UE exchanging data].   However, Nogami fails to disclose what Gong discloses the PDCCH is repeated across adjacent slots of a monitoring occasion of a corresponding search space [Par. 0206, 0235 discloses the PDCCH is repeated across adjacent slots of a monitoring occasion of a corresponding search space].

As claim 2, Nogami discloses the channel is a physical downlink shared channel (PDSCH), the repetitive PDCCH schedules the PDSCH for reception by the UE, and the communicating the channel comprises receiving the PDSCH [Fig 34, discloses PDCCH includes information about PDSCH in order to allow UE to receive PDSCH]. 
As claim 3, Nogami discloses the channel is a physical uplink shared channel (PUSCH), the repetitive PDCCH schedules the PUSCH for transmission by the UE, and the communicating the channel comprises transmitting the PUSCH [Fig 35, discloses PDCCH includes information about PUSCH in order to allow UE to transmit PUSCH].
As claim 5, Nogami discloses the scheduled slot index is determined by a 
slot index of at least one PDCCH of the repetitive PDCCH [Par. 0339-0343, Figs 34-36, discloses slot index of PDCCH used to determine slot index of channel by adding the values contained in PDCCH such as k + slot of received PDCCH].
As claim 6, Nogami discloses the repetitive PDCCH includes n received PDCCHs [Par. 0112-0113, UE decodes each PDCCH in the set of PDCCHs] and the scheduled slot index is determined based on a slot index of an i.sup.th received PDCCH of the n received PDCCHs [Par. 0339-0343, Figs 34-36, slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as slot received PDCCH add with K value in the PDCCH].

As claim 8, Nogami discloses the slot index is determined based on an n.sup.th received PDCCH of the n PDCCHs of the repetitive PDCCH [Par. 0339-0343, Figs 34-36, slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as slot received PDCCH add with K value in the PDCCH]. 
As claim 9, Nogami discloses receiving information indicating the scheduled slot index, wherein the scheduled slot index is determined based on the received information [Par. 0339-0343, Figs 34-36, slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as slot received PDCCH add with K value in the PDCCH].
As claim 10, Nogami discloses the scheduled slot index is determined 
independently of slot indexes in which the repetitive PDCCH is received [Par. 0339-0343, Figs 34-36, discloses slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as k + slot of received PDCCH, so slot index is independent from the slot indexed in which PDCCH is received because slot n is not includes in the information of PDCCH]. 
As claim 11, Nogami discloses the scheduled slot index is configured to be an m.sup.th slot in a frame including the repetitive PDCCH, the m.sup.th slot being fixed [Par. 0339-0343, Figs 34-36, slot index of PDCCH used to determine slot index of 
As claim 12, Nogami discloses the channel is communicated through one of 
multiple receptions by the UE or multiple transmissions by the UE, and the determined scheduled slot index is a slot index of a particular reception of the channel of the multiple receptions of the channel or a slot index of a particular transmission of the channel of the multiple transmissions of the channel [Par. 0114-0115 and 0339-0343, Figs 34-36, slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such that K1 and slot of PDCCH is in a frame which divides into the slots, See Fig 15 discloses frame which includes slots wherein the PDCCH includes k1, k2, k3, for using to determine slot indexes for receiving PDSCH, CSI-RS or transmitting PUSCH and SRS]. 
As claim 13, this claim rejects with similar rational as claim 1.
As claim 14, this claim rejects with similar rational as claim 2.
As claim 15, this claim rejects with similar rational as claim 3.
As claim 17, this claim rejects with similar rational as claim 5.
As claim 18, this claim rejects with similar rational as claim 6.
As claim 29, this claim rejects with similar rational as claim 7.
As claim 20, this claim rejects with similar rational as claim 8.
As claim 21, this claim rejects with similar rational as claim 9.
As claim 22, this claim rejects with similar rational as claim 10.
As claim 23, this claim rejects with similar rational as claim 11.
As claim 24, this claim rejects with similar rational as claim 12.

As claim 26, this claim rejects with similar rational as claim 2.
As claim 27, this claim rejects with similar rational as claim 3.
As claim 29, this claim rejects with similar rational as claim 9.
As claim 30, this claim rejects with similar rational as claim 1.
Claims 4, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami [US 2018/0279297] and Gong of claims 1, 13 and 25 and further in view of Li [US 2020/0221429].
As claim 4, Nogami fails to disclose what discloses what Li discloses the channel carries aperiodic channel state information reference signals (A-CSI-RS), the repetitive PDCCH schedules the channel for transmission of the A-CSI-RS by the UE, and the communicating the channel comprises transmitting the A-CSI-RS on the channel [Par. 0151 discloses UE receives PDCCH includes a bit for requiring UE to transmit an aperiodic CSI-RS]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for acquiring the UE to transmitting A-CSI-RS as disclosed by Li into the teaching of Nogami and Jiang.  The motivation would have been to obtain a reliable channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414